UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission File Number: 333-169014 American Energy Development Corp. (Exact name ofregistrant as specified in its charter) Nevada 27-2304001 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1230 Avenue of the Americas, 7th Floor, New York, NY 10020 (Address of principal executive offices) (Zip Code) (855) 645-2332 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo As of February 13, 2012, there were 87,332,100 shares of the issuer's $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements AMERICAN ENERGY DEVELOPMENT CORP. (Formerly, LJM Energy Corp.) (An Exploration Stage Company) BALANCE SHEETS December 31, (Unaudited) June 30, ASSETS Current assets Cash $ $ Accounts receivable 1,814 - Total current assets Oil and gas property Unproved Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable and accrued expenses $ $ Loans from stockholders Total current liabilities Stockholders’ equity(deficit) Preferred stock, $.001 par value; 5,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.001 par value; 3,000,000,000 shares authorized, 87,207,100 and 171,167,100 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the exploration stage Total stockholders’ equity (deficit) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to financial statements. 3 AMERICAN ENERGY DEVELOPMENT CORP. (Formerly LJM Energy Corp.) (An Exploration Stage Company) STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended December 31, 2011 For the Three Months Ended December 31, 2010 For the Six Months Ended December 31, 2011 For the Six Months Ended December 31, 2010 From Inception (March 10, 2010) Through December 31, 2011 Revenues $ $ - $ $ - $ Operating Costs - - Net revenue - - Operating expenses General and administrative Total operating expenses Loss from operations ) Interest expense ) Loss before income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) $ ) $ - Weighted average of common shares – basic and diluted See accompanying notes to financial statements. 4 AMERICAN ENERGY DEVELOPMENT CORP. (Formerly LJM Energy Corp.) (An Exploration Stage Company) STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT FOR THE PERIOD FROM INCEPTION (MARCH 10, 2010) THROUGH SEPTEMBER 30, 2011 (UNAUDITED) Common Stock Additional Deficit Accumulated During Total Stockholders’ Number of Shares Amount Paid-In Capital Exploration Stage Equity (Deficit) Balance, March 10, 2010 - $
